

	

		IIA

		109th CONGRESS

		1st Session

		S. J. RES. 22

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Durbin (for himself,

			 Ms. Mikulski, and

			 Ms. Murkowski) introduced the following

			 joint resolution; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		JOINT RESOLUTION

		Proclaiming Casimir Pulaski to be an

		  honorary citizen of the United States posthumously.

	

	

		Whereas

			 Casimir Pulaski was a Polish military officer who fought on the side of America

			 against the British in the American Revolutionary War;

		Whereas

			 Benjamin Franklin recommended that General George Washington accept Casimir

			 Pulaski as a volunteer in the American Cavalry and said that Pulaski was

			 renowned throughout Europe for the courage and bravery he displayed in

			 defense of his country’s freedom;

		Whereas

			 after arriving in America, Casimir Pulaski wrote these words to General

			 Washington, I came here, where freedom is being defended, to serve it,

			 and to live or die for it;

		Whereas

			 the first military engagement of Casimir Pulaski with the British was on

			 September 11, 1777, at the Battle of Brandywine, and his courageous charge in

			 this engagement averted a disastrous defeat of the American Cavalry and saved

			 the life of George Washington;

		Whereas

			 on September 15, 1777, George Washington elevated Casimir Pulaski to the rank

			 of Brigadier General of the American Cavalry;

		Whereas

			 Casimir Pulaski formed the Pulaski Cavalry Legion, and in February 1779, this

			 legion ejected the British occupiers from Charleston, South Carolina;

		Whereas

			 in October 1779, Casimir Pulaski mounted an assault against British forces in

			 Savannah, Georgia;

		Whereas

			 on the morning of October 9, 1779, Casimir Pulaski was mortally wounded and was

			 taken aboard the American ship USS Wasp, where he died at sea on October 11,

			 1779;

		Whereas

			 before the end of 1779, the Continental Congress resolved that a monument

			 should be erected in honor of Casimir Pulaski;

		Whereas

			 in 1825, General Lafayette laid the cornerstone for the Casimir Pulaski

			 monument in Savannah, Georgia; and

		Whereas

			 in 1929, Congress passed a resolution recognizing October 11 of each year as

			 Pulaski Day in the United States: Now, therefore, be it

		

	

		That Casimir Pulaski is proclaimed to be an

			 honorary citizen of the United States posthumously.

		

